Citation Nr: 1015551	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-25 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling, to include 
the propriety of a reduction from 50 percent to 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1951 to August 
1951 and from December 1955 to February 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

REMAND

Procedurally, the Board notes that an August 2005 rating 
decision granted service connection for bilateral hearing 
loss and assigned the Veteran a 50 percent evaluation for 
this disability, effective from February 23, 2005.  A June 
2008 rating decision proposed reducing the Veteran's 50 
percent evaluation to 20 percent, based on a VA examination 
showing improvement in his level of hearing acuity.  A 
December 2008 rating decision reduced the Veteran's 
evaluation of bilateral hearing loss from 50 percent to 20 
percent, effective from March 1, 2009.

In this case, to evaluate properly the Veteran's 
service-connected bilateral hearing loss, the Board finds 
that additional development is required.  Specifically, as 
will be explained below, due to the significant discrepancy 
in audiological testing results-including in particular 
speech recognition scores-the Board finds that an additional 
VA audiological examination is needed to reconcile the 
conflicting audiological results.

Here, the August 2005 rating decision's grant of service 
connection for bilateral hearing loss and assignment of a 50 
percent evaluation was based upon the results of a July 2005 
QTC audiological evaluation by M.W., AuD.  Specifically, this 
test showed a right ear pure tone threshold average of 68 
decibels and left ear puretone threshold average of 85 
decibels, with speech recognition ability of 72 percent for 
the right ear, and 16 percent speech recognition ability for 
the left ear.

Subsequently, in May 2008, the Veteran was afforded a QTC 
(fee-based) examination by B.C., M.A. which showed a right 
ear puretone threshold average of 75 decibels, and a left ear 
puretone threshold average of 95 decibels.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear, and 16 percent in the left ear.  An addendum was 
requested from B.C., M.A., to determine if the speech 
discrimination scores were reliable.  In the addendum, B.C., 
M.A. stated that he believed he was too liberal in his 
assessment of the Veteran's ability to properly discriminate 
speech.  Therefore, he recommended that the current speech 
discrimination scores be ignored, in favor of "the previous 
recorded speech scores."  

In December 2008, the Veteran underwent a VA audiological 
examination by L.A., AuD., which revealed pure tone threshold 
averages of 71 decibels in the right ear, and 90 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear, and 60 percent in the 
left ear.  Based on the results of this December 2008 VA 
audiological evaluation, the Veteran's rating for bilateral 
hearing loss was reduced to 20 percent disabling.  See 
December 208 rating action.  

Lastly, two private audiological examinations were conducted 
by A.M., AuD., of the Hearing Clinic in June 2008 and again 
in January 2009.  However, these examinations are not 
sufficient for VA hearing impairment evaluation purposes 
because A.M., AuD, did not interpret the hearing evaluation 
graph by identifying auditory thresholds, in decibels, at 
1000, 2000, 3000, and 4000 Hertz.  Further, it is unclear 
whether the controlled speech discrimination tests were 
conducted using the Maryland CNC as required by VA 
regulations.  See 38 C.F.R. § 4.85.

In summary, there is a substantial inconsistency of word 
recognition results in the Veteran's left ear on separate 
audiological examinations (provided in July 2005, May 2008, 
and December 2008).  These audiological examinations 
represent a significant discrepancy regarding the severity of 
the Veteran's hearing loss, which should be reconciled.  

Therefore, in order to obtain more definitive information on 
the current level of the Veteran's disability, the Board 
finds that it would be helpful to further develop the claim 
by securing additional medical evidence.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Accord the Veteran a VA audiological 
examination in order to determine the 
severity of his bilateral hearing loss.  
The examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also 
be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted, especially any such study or 
test necessary to ascertain the true 
character of the Veteran's hearing loss 
and whether the audiological test results 
accurately reflect his level of hearing 
acuity.  

The examiner should study the results of 
the July 2005 QTC examination, the May 
2008 fee-based audiology evaluation, and 
the December 2008 VA examination.  The 
results from each should be compared with 
current results, and the examiner should 
provide an explanation as to why the word 
recognition scores in the left ear are so 
starkly different.  

In addition, the examiner should express 
an opinion regarding the effect of the 
Veteran's service-connected hearing loss 
on his employability.  

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
Veteran should be advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).

2.  Ensure that the examination report 
complies with this remand and the 
questions presented in the examination 
request.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

3.  After undertaking any other 
development deemed appropriate, consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



                 
_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


